Citation Nr: 1633393	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the Veteran's increased rating claim for additional evidentiary development in February 2016.

As a result of contentions made by the Veteran in an April 2016 statement, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; therefore, the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During a June 2013 VA audiological evaluation, the Veteran indicated that he wanted to be issued hearing aids.  Although the record indicates that he was fitted for hearing aids and that he has since been using hearing aids, no subsequent VA treatment records were associated with the claims file.  Remand is required to obtain outstanding VA treatment records.  38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Concerning the TDIU claim, the Board cannot fairly adjudicate the claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA audiological treatment records dated since August 2011 from the VA Medical Center in Asheville, North Carolina.

2.  Ensure the Veteran has received appropriate VCAA notice for a claim of entitlement to a TDIU.

3.  Arrange for an examination to determine the occupational impact the Veteran's disabilities have in the aggregate.  

Specifically, the examiner must identify the occupational impairments stemming from the Veteran's service-connected disabilities of posttraumatic stress disorder, tinnitus, bilateral hearing loss, and pilonidal cyst.

The examiner must also document the Veteran's highest level of education and work history.  

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




